Citation Nr: 0314190	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a 
psychiatric disorder, currently diagnosed as schizophrenia, 
chronic, undifferentiated.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from March 22 to November 16, 
1977.  

Following his separation from active duty the veteran filed a 
claim seeking service connection for a psychiatric condition.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, issued a rating decision in January 
1978, which denied the veteran's claim.  The veteran filed a 
timely notice of disagreement that was received by the RO 
later in January 1978.  A statement of the case (SOC) was 
issued.  The veteran was notified by letter dated in March 
1978 of the need to file a "Substantive Appeal" (VA Form 9) 
in order to continue his appeal.  The veteran did not perfect 
the appeal, and the RO's January 1978 rating decision 
therefore became final.  

In September 1986 the veteran sought to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
The RO continued to deny the veteran's claim, noting that he 
had not submitted new and material evidence sufficient to 
warrant reopening his claim.  The veteran was notified of the 
RO's decision and his appellate rights in a letter dated in 
March 1987.  He did not appeal, and the RO's March 1987 
decision became final.  

This matter is now on appeal to the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the RO in 
Waco, Texas, which determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a psychiatric 
condition, claimed as schizophrenia and manic depression.  
The veteran filed a timely notice of disagreement and the RO 
provided an SOC.  In July 1997 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that the veteran presented for a local 
hearing before a regional Hearing Officer in November 1997; a 
transcript is of record.  


FINDINGS OF FACT

1.  In a final decision dated in March 1987, the RO 
determined that the veteran had not submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of the RO's decision and his 
appellate rights; he did not appeal.

2.  Since the March 1987 decision that determined no new and 
material evidence had been submitted to warrant reopening a 
claim of entitlement to service connection for a psychiatric 
condition, the appellant has not submitted evidence bearing 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
SSOCs provided by the RO in July and November 1997 and 
October 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, in an evidence development 
letter dated in March 2003, the veteran was advised of the 
new VCAA regulations and that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf, if he so requested.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Although the Board has, since February 2002, been developing 
evidence directly in certain cases, no such evidentiary 
development was deemed necessary in the present case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), in which the U.S. Court of 
Appeals for the Federal Circuit, on May 1, 2003, invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual Background & Analysis

Service medical records indicate that, during his training to 
become a radar repair technician, the veteran began suffering 
from withdrawal and depression.  In August 1977 he was 
admitted for psychiatric treatment at the U.S. Medical Center 
Keesler, Keesler Air Force Base (AFB), Mississippi.  The 
Medical Board Report indicates that the veteran reported he 
had been treated by a psychiatrist while in high school for 
"problems associated with relating to his peer group."  It 
was noted that he had been prescribed Stelazine for a short 
period of time.  He said he had decided to join the Air Force 
in September 1976, and moved out of his parents' home to live 
in an apartment by himself while waiting to enter service and 
begin basic training.  He wanted to adapt to the stress of 
the Air Force because he knew he had some problems.  He was 
reclusive while living alone, became very hyperactive to 
noise, and found it very difficult to sleep.  After two or 
three weeks he moved back home, and his parents noticed 
something wrong with him.  He declined to see a psychiatrist, 
and entered active duty in March 1977.  Basic military 
training went uneventfully in Lackland Air Force Base, then 
he moved to Keesler AFB for Radar School.  There he began to 
withdraw increasingly into his room, and failed in his 
studies.

Following his hospitalization, the veteran was diagnosed with 
schizophrenia, undifferentiated type, chronic, severe.  The 
Medical Board Report reflects an assessment that the in-
service symptomatology was a normal progression of the 
disease, and did not represent aggravation of the pre-service 
disorder.

The veteran was recommended for a medical discharge, and, in 
October 1977, was admitted for treatment at the VA Hospital 
in Decatur, Georgia, where his diagnosis of schizophrenia was 
continued.  The veteran's history of psychiatric treatment in 
high school was also noted.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); see Cotant v. 
Principi, ___ Vet. App. ___, No. 00-2382, slip op. at 21-22 
(June 6, 2003) (noting that medical opinions failed to rebut 
the presumption of aggravation); see also Green v. Derwinski, 
1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2002).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In a rating decision dated in January 1978 the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric condition.  The RO concluded that the veteran's 
psychiatric condition was not incurred in service.  According 
to the RO's January 1978 rating decision, the veteran's 
psychiatric condition pre-existed service and was not 
aggravated thereby.  See 38 C.F.R. § 3.304(b).  

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§  20.200, 20.302.  
In the present case, the RO issued a rating decision in 
January 1978, which denied the veteran's claim of entitlement 
to service connection for a psychiatric condition.  As 
discussed in the introductory portion of this decision, the 
veteran initiated the appeals process by filing a notice of 
disagreement.  However, he failed to submit a timely 
substantive appeal.  Therefore, the RO's January 1978 rating 
decision became final.  

The Board also notes that the veteran has sought to reopen 
his claim on several occasions.  Most recently, he attempted 
to reopen his claim of entitlement to service connection for 
a psychiatric condition in September 1986.  In March 1987 the 
RO determined that the veteran had not submitted new and 
material evidence to reopen his claim.  The veteran was 
notified of the RO's decision and his appellate rights.  He 
did not appeal and the RO's March 1987 decision became final.  
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

Since the RO's March 1987 rating decision, the veteran has 
submitted treatment records from Griffin Memorial Hospital; 
the VA Medical Centers in Oklahoma City and Dallas; and the 
statement of R.A. Lutz, a VA chaplain, dated in October 1995.  
All of these records indicate continued treatment for 
psychiatric conditions including depression, schizophrenia, 
and bipolar disorder.  The Oklahoma VAMC treatment records 
also indicate a familial history of mental illness, and 
continue to note treatment in high school for a psychiatric 
disorder.  

In November 1997 the veteran and his father presented for a 
local hearing before a Hearing Officer, at which time they 
both testified that the veteran's mental illness began in 
service when he began suffering from withdrawal and 
depression with associated suicidal ideation.  According to 
the veteran and his father, he had not suffered from or 
received any treatment for any psychiatric condition prior to 
entering active military service.  

Inasmuch as said evidence was not a part of the evidence of 
record at the time of the March 1987 RO rating decision, it 
is new.  38 C.F.R. § 3.156(a).  However, the Board is of the 
opinion that said evidence is not material because it is 
merely cumulative of evidence already of record at the time 
of the RO's March 1987 decision.  See Hodge v. West, supra; 
see also Evans v. Brown, supra.  More specifically, there was 
already evidence of a current psychiatric condition.  The RO 
denied the veteran's claim because there was no evidence that 
his pre-existing psychiatric condition was aggravated by 
military service.  38 C.F.R. § 3.306.  

The Board notes that the veteran and his father testified 
that the veteran did not suffer from any mental illness and 
did not receive any treatment for such prior to his 
hospitalization in service.  However, the competent medical 
evidence of record, which was recorded contemporaneously with 
the veteran's treatment during service, indicates that the 
veteran was in fact treated for mental illness during he 
entered active duty, in high school.  To the extent that the 
testimony of the veteran and his father during the local 
hearing is in direct contradiction to the competent medical 
evidence of record, the Board finds their statements are not 
creditable and are entitled to no weight.  See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (holding that it 
is the Board's duty to assess the credibility and weight to 
be given to the evidence).

Therefore and for the reasons discussed above, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to warrant reopening his claim of 
entitlement to service connection for a psychiatric disorder, 
currently claimed as chronic undifferentiated schizophrenia.  


ORDER

New and material evidence has not been submitted.  The claim 
of entitlement to service connection for psychiatric 
condition, currently diagnosed as schizophrenia, chronic 
undifferentiated remains denied.  



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

